 



Exhibit 10.2
CHANGE-IN-CONTROL
AND
SEVERANCE PROTECTION AGREEMENT
THIS CHANGE-IN-CONTROL AND SEVERANCE PROTECTION AGREEMENT is entered into as of
the 15th day of January, 2008 by and between Robert K. Wiberg (“Executive”) and
Brandywine Realty Trust (the “Company”), and shall be effective as of January 6,
2008.
WHEREAS, Executive is currently employed by the Company and/or a Subsidiary (as
defined below) of the Company;
WHEREAS, in order to encourage Executive to remain an employee of the Company
and/or a Subsidiary, the Company is entering into this Agreement with Executive.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1. Payment Obligation: Change of Control. The Company agrees that if (i) a
Change of Control of the Company occurs at a time when Executive is then an
employee of the Company and/or a Subsidiary of the Company and (ii) within
730 days following the occurrence of the Change of Control (a) the Company or
the purchaser or successor thereto (the “Purchaser”) terminates the employment
of Executive other than for Cause or (b) Executive resigns for Good Reason:
a. then the Company or Purchaser will be obligated to pay to Executive an amount
equal to the product of: (x) 2.0 multiplied by (y) the sum of (1) Executive’s
annual base salary as in effect at the time the Change of Control occurs and
(2) the annual bonus paid to Executive in the calendar year immediately
preceding the calendar year in which the Change of Control occurs (unless the
Board, at the time of grant of the bonus award, provides that the value of the
bonus shall not be taken into account for purposes of this Agreement). Payment
of the amounts provided for in this Section 1.a shall be made as soon as
reasonably practicable following Executive’s termination or resignation, but, in
any event, not later than ten (10) days after such termination or resignation.
b. Executive shall be entitled to medical coverage until the earlier of (1) the
last day of the 730 day period following the date of termination or resignation
or (2) the date on which the Executive is eligible for coverage under a plan
maintained by a new employer or under a plan maintained by his spouse’s
employer. Coverage shall be provided at the level in effect at the date of his
termination or resignation (or generally comparable coverage) for himself and,
where applicable, his spouse and dependents, as such coverage may be changed by
the Company from time to time for employees generally, as if the Executive had
continued in employment during such period; or, cash in lieu of such coverage in
an amount equal to the Executive’s after-tax cost of continuing such coverage,
where such coverage may not be continued (or where such continuation would
adversely affect the tax status of the plan pursuant to which the coverage is
provided). The COBRA health care continuation coverage period under section
4980B of the Code shall run concurrently with the foregoing benefit period. In
addition, Executive shall be entitled to continuation of all group term life
insurance benefits (but not including any supplemental life insurance benefits
provided to executives), or the equivalent coverage if provision of such
coverage is not possible under the group term life insurance policy, at no cost
to Executive for the 730 day period following the date of Executive’s
termination or resignation.
2. Payment Obligation: Death or Disability. The Company agrees that if Executive
dies or becomes Disabled at a time when Executive is then an employee of the
Company and/or a Subsidiary of the Company, then the Company will pay to
Executive or his estate, as applicable, an amount equal to the product of:
(x) 2.0 multiplied by (y) the sum of (1) Executive’s base salary as in effect at
the time the death or Disability occurs and (2) the annual bonus paid to
Executive in the calendar year immediately preceding the calendar year in which
the death or Disability occurs.
3. No Right to Employment. This Agreement shall not confer upon Executive any
right to remain an employee of the Company or a Subsidiary of the Company, and
shall only entitle Executive to the payments and benefits in the limited
circumstances set forth in Paragraphs 1 and 2 above.
4. Certain Definitions. As used herein:
a. “Board” means the Board of Trustees of the Company, as constituted from time
to time.
b. “Cause” has the meaning assigned to it in the Plan (except that references in
such Plan definition to “Company” shall be interpreted to mean the Company or
Purchaser, as applicable).
c. “Change of Control” means:
(1) the acquisition in one or more transactions by any “Person” (as the term
person is used for purposes of Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) of “Beneficial ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding voting

 



--------------------------------------------------------------------------------



 



securities (the “Voting Securities”), provided that for purposes of this clause
(1) Voting Securities acquired directly from the Company by any Person shall be
excluded from the determination of such Person’s Beneficial ownership of Voting
Securities (but such Voting Securities shall be included in the calculation of
the total number of Voting Securities then outstanding); or
(2) approval by shareholders of the Company of:
(a) a merger, reorganization or consolidation involving the Company if the
shareholders of the Company immediately before such merger, reorganization or
consolidation do not or will not own directly or indirectly immediately
following such merger, reorganization or consolidation, more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
company resulting from or surviving such merger, reorganization or consolidation
in substantially the same proportion as their ownership of the Voting Securities
outstanding immediately before such merger, reorganization or consolidation;
(b) a complete liquidation or dissolution of the Company; or
(c) an agreement for the sale or other disposition of all or substantially all
of the assets of the Company; or
(3) acceptance by shareholders of the Company of shares in a share exchange if
the shareholders of the Company immediately before such share exchange do not or
will not own directly or indirectly immediately following such share exchange
more than fifty percent (50%) of the combined voting power of the outstanding
voting securities of the entity resulting from or surviving such share exchange
in substantially the same proportion as their ownership of the Voting Securities
outstanding immediately before such share exchange; or
(4) a change in the composition of the Board over a period of twenty four
(24) months or less such that a majority of the Board members ceases to be
comprised of individuals who either: (a) have been board members continuously
since the beginning of such period; or (b) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (a) who were still in office at the time such
election or nomination was approved by the Board.
d. “Code” means the Internal Revenue Code of 1986, as amended.
e. “Disability” means a disability of Executive which renders Executive unable
to perform the full extent of his duties and responsibilities by reason of his
illness or incapacity which would entitle that person to receive Social Security
Disability Income under the Social Security Act, as amended, and the regulations
thereunder. “Disabled” shall mean having a Disability. The determination of
whether Executive is Disabled shall be made by the Board, whose determination
shall be conclusive.
f. “Good Reason” means any of the following:
(1) a reduction in Executive’s base salary as in effect at the time of the
Change of Control;
(2) a significant adverse alteration in the nature or status of Executive’s
responsibilities from those in effect at the time of the Change of Control; or
(3) relocation of the place where Executive performs his day-to-day
responsibilities at the time of the Change of Control by more than thirty
(30) miles.
g. “Plan” means the Company’s 1997 Long-Term Incentive Plan, as amended.
h. “Subsidiary” means, in respect of the Company or parent, a subsidiary
company, whether now or hereafter existing, as defined in Sections 424(f) and
(g) of the Code, and any other entity 50% or more of the economic interests in
which are owned, directly or indirectly, by the Company.
i. Tax Withholding, Etc. All compensation payable under this Agreement shall be
subject to customary withholding taxes and other employment taxes as required
with respect to compensation paid by an employer to an employee and the amount
of compensation payable hereunder shall be reduced appropriately to reflect the
amount of any required withholding. The Company shall have no obligation to make
any payments to the Executive or make the Executive whole for the amount of any
required taxes.
5. Miscellaneous.
a. Controlling Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.
b. Entire Agreement. This Agreement contains the entire understanding among the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, inducements or conditions, express or
implied, oral or written, except as herein contained. This Agreement may not be
modified or amended other than by an agreement in writing.
c. Liability of Trustees, etc. No recourse shall be had for any obligation of
the Company hereunder, or for any claim based thereon or otherwise in respect
thereof, against any past, present or future trustee, shareholder, officer or
employee of the Company, whether by virtue of any statute

 



--------------------------------------------------------------------------------



 



or rule of law, or by the enforcement of any assessment or penalty or otherwise,
all such liability being expressly waived and released by Executive.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

            BRANDYWINE REALTY TRUST
      By:           Gerard H. Sweeney        President and Chief Executive
Officer     

Robert K. Wiberg                                             
-6-
** This form is being filed pursuant to a compensation arrangement.

 